DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 07/12/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO95/10638).
Kim teaches a method for depositing SiC containing less than 1% H comprising:
- providing a substrate in a deposition chamber (see p1 and 7),
- heating the substrate to between 600-1000 degrees C, p8,
- providing a silahydrocarbon as claimed – trisilapentane, for example,
- wherein a layer of SiC is formed wherein the gas is applied without a carrier gas (see specifically Examples 1-3 wherein Ex 4 includes a carrier), and
- the process occurs without any co-reactants as claimed – see Examples (p10-12) and as per specifically examples 1-4 the ratio is 1:1 within experimental error and therefore the films have minimal hydrogen.
	The selection of trisilapentane would have been obvious based on the teachings of Kim that such compounds are useful in the process thereby teaching all limitations.
	Regarding claims 2 and 9, Ex. 1 substrate is silicon.
	Regarding claims 3 and 10, trisilapentane is taught as per above.
	Regarding claims 4 and 11, the claimed compounds are known compounds and wherein Kim teaches a range of silahydrocarbons, Examiner takes Official notice that it would have been obvious to apply related compounds.  Per MPEP 2144.07 the selection of a known material for its intended use is prima facia obvious without a showing of criticality and one would have expected operability of any related compound.  Furthermore, as per MPEP 2144.09 close structural similar between compounds are expected to have similar properties (therefore further supporting the obviousness of applying the claimed compounds in the process of Kim).
	Regarding claims 5 and 12, the ratio is taught, as above.
	Regarding claims 6 and 13, the prior art and instant claims carry out the same process, so, while Kim is silent on the atomic ratio (though teaching 1:1 SiC film), and also the integrated area under the bond peaks, the results of forming the SiC film would be expected to be the same as per the instant claims/specification since there are no further steps that are introduced to form the film as claimed.
	Regarding claims 7 and 14, the prior art ranges overlaps the claimed range.
	Regarding claim 8, all elements of the claim are taught as per above wherein the temperature range is overlapped and hydrogen content in the film is understood based on the detection of a 1:1 ratio of Si:C.

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments are persuasive in view of the claim amendments, but the teachings of Kim are applied herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to JOSEPH A MILLER, JR at (571)270-5825.Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715